We are of opinion that the plaintiff is entitled to adduce oral evidence in support of the allegations of the complaint that the conveyances by deeds, absolute in form, were in fact illusory. (Newman v. Dore, 275 N. Y. 371, 380, 381; Herrmann v. Jorgenson, 263 N. Y. 348, 355; Baird, v. Baird, 145 N. Y. 659, 663, 664; Chase National Bank v. Toner, 245 App. Div. 615, 618; 3 Williston on Contracts [Rev. ed.], § 647, p. 1867.) Motion to dismiss appeal on the ground that defendants have abandoned the same by service of an answer, renewed on the argument of the appeal, denied, without costs. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.